Exhibit 10.60

AMENDMENT NO. 7 TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made as of March 29, 2006, between The CIT Group/Equipment
Financing, Inc. (“Secured Party”) and Resorts International Hotel, Inc.
(“Debtor”).

PRELIMINARY STATEMENTS

A. Pursuant to the Amended and Restated Loan and Security Agreement dated as of
June 24, 2002 (as amended, and as may be further amended, supplemented or
modified from time to time, the “Loan Agreement”), by and between Debtor and
Secured Party, Secured Party agreed to make certain Loans to Debtor upon the
terms and conditions set forth therein.

B. Debtor and Secured Party desire to make certain amendments to the Loan
Agreement, based on the terms and subject to the conditions set forth herein,
and to otherwise provide for certain other obligations of the Debtor.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor and Secured Party agree as follows:

1. Capitalized terms used in this Amendment shall have the same meanings given
them in the Loan Agreement, unless otherwise defined herein.

2. Section 2.2 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“2.2 Interest Rate. All loans made by Secured Party to Debtor pursuant to this
Agreement (the “Loans” and each a “Loan”) shall bear interest at a fluctuating
interest rate from time to time per annum equal at all times to the sum of the
Applicable Margin plus LIBOR in effect from time to time (the “Interest Rate”),
each change in such fluctuating rate to take effect simultaneously with the
corresponding change in LIBOR or the Applicable Margin, as the case may be,
without notice to Debtor; provided that, subject to Section 9.2(a), if the
Secured Party declares one or more Events of Default, then the Loans shall bear
interest at a fluctuating interest rate from time to time per annum equal to the
sum of (a) two percent (2%) plus (b) the Applicable Margin plus (c) LIBOR in
effect from time to time (the “Default Rate”) for the entire period during which
any such Event of Default occurs and remains continuing.”

3. The first sentence of Section 7.5 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

“From the period beginning on the date hereof through the date on which all
principal and interest on all Loans are indefeasibly paid in full, fail to
maintain for the Debtor Group on a consolidated basis a Minimum Fixed Charge
Coverage (“Minimum Fixed Charge Covenant”) of the following:

 

Rolling 4 Quarters Ending:   Minimum Fixed Charge Coverage Inception through
12/31/03   1.00:1.00



--------------------------------------------------------------------------------

03/31/04   1.00:1.00 06/30/04   1.00:1.00 Rolling 4 Quarters Ending:   Minimum
Fixed Charge Coverage 09/30/04   1.00:1.00 12/31/04   1.00:1.00 03/31/05  
1.00:1.00 06/30/05   1.00:1.00 09/30/05   1.05:1.00 12/31/05   1.00:1.00
03/31/06   0.90:1.00 06/30/06   0.80:1.00 09/30/06   0.80:1.00 12/31/06  
0.90:1.00 03/31/07   1.00:1.00 06/30/07   1.00:1.00 09/30/07   1.05:1.00
12/31/07   1.05:1.00 03/31/08   1.10:1.00 06/30/08   1.10:1.00 09/30/08  
1.10:1.00 12/31/08   1.10:1.00 03/31/09 and thereafter   1.20:1.00

4. The last bullet point of Section 7.5 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

“Capital expenditures of up to $130,000,000 in connection with the Expansion
Project shall be excluded.”

5. Section 7.6 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“7.6 Maximum Senior Indebtedness/EBITDA. From the period beginning on the date
hereof through the date on which all principal and interest on all Loans are
indefeasibly paid in full, fail to maintain a ratio, as determined on a Debtor
Group consolidated basis, between Senior Debt and EBITDA (“Senior Debt/EBITDA
Maximum Leverage Covenant”) that does not exceed the following:

 

Rolling 4 Quarters Ending:   Maximum Leverage Ratio Inception through 12/31/03  
6.75:1.00 03/31/04   6.75:1.00 06/30/04   7.75:1.00 09/30/04   6.75:1.00
12/31/04   6.25:1.00 03/31/05   6.50:1.00 06/30/05   5.75:1.00 09/30/05  
5.75:1.00 12/31/05   6.50:1.00 03/31/06   7.00:1.00 06/30/06   7.50:1.00

 

2



--------------------------------------------------------------------------------

09/30/06   7.00:1.00 12/31/06   7.00:1.00 Rolling 4 Quarters Ending:   Maximum
Leverage Ratio 03/31/07   6.50:1.00 06/30/07   6.00:1.00 09/30/07   5.75:1.00
12/31/07   5.75:1.00 03/31/08   5.50:1.00 06/30/08   5.50:1.00 09/30/08  
5.50:1.00 12/31/08 and thereafter   5.50:1.00

6. Section 13.1 of the Loan Agreement is hereby amended by adding the following
new defined term in its proper alphabetical position:

““Applicable Margin” means, (i) on any date of determination occurring prior to
March 30, 2006 an interest rate spread of 3.50%, and , (ii) on any date of
determination occurring on or after March 30, 2006 with respect to interest rate
spreads, the Applicable Margin set forth in the table below that corresponds to
the ratio known as the Senior Debt/EBITDA Maximum Leverage Covenant set forth in
the table below on such date of determination:

 

Senior Debt/EBITDA Maximum
Leverage Covenant ratio

  

Applicable Margin (per annum)

Equal to or greater than 7.75:1.00

   5.75%

Less than 7.75:1.00 but equal to or greater than 7.50:1.00

   5.50%

Less than 7.50:1.00 but equal to or greater than 7.25:1.00

   5.25%

Less than 7.25:1.00 but equal to or greater than 7.00:1.00

   5.00%

Less than 7.00:1.00 but equal to or greater than 6.75:1.00

   4.75%

Less than 6.75:1.00 but equal to or greater than 6.50:1.00

   4.50%

Less than 6.50:1.00 but equal to or greater than 6.25:1.00

   4.25%

Less than 6.25:1.00 but equal to or greater than 6.00:1.00

   4.00%

Less than 6.00:1.00 but equal to or greater than 5.75:1.00

   3.75%

Less than 5.75:1.00 but equal to or greater than 5.50:1.00

   3.50%

Less than 5.50:1.00

   3.25%

 

3



--------------------------------------------------------------------------------

The Applicable Margin shall be adjusted automatically to reflect the Senior
Debt/EBITDA Maximum Leverage Covenant in effect at any given time on or after
March 30, 2006,, without notice to the Debtor.”

7. On or before April 5, 2006, Debtor shall provide to Secured Party a list of
all of the Collateral that is Gaming Equipment, identified to Secured Party’s
satisfaction by make, serial number and current location. Secured Party and its
representatives intend to conduct within thirty (30) days after the date hereof
one or more inspections of all Gaming Equipment and any books and records
relating thereto, pursuant to Section 6.8 of the Loan Agreement. As a covenant
under the Loan Agreement, Debtor agrees to co-operate fully with Secured Party
and its representatives in connection therewith, and pay all Secured Party’s
costs and expenses in connection therewith.

8. As a payment covenant under the Loan Agreement, concurrently herewith, Debtor
shall make a prepayment of the Loan in the amount of One Million ($1,000,000.00)
Dollars (the “Prepayment Sum”), such prepayment to be applied to the remaining
scheduled payments of principal and interest under the Loan Agreement in the
inverse order of maturity. Such prepayment shall not affect Debtor’s obligation
to make its regularly scheduled payment of principal and interest due on
April 1, 2006, or any other regularly scheduled payment other than those
eliminated by application of the Prepayment Sum in the inverse order of
maturity. The parties agree that for purposes of calculation of the Minimum
Fixed Charge Coverage ratio as of any measurement date, payment of the
Prepayment Sum shall be excluded from the definition of Fixed Charges and thus
excluded from the denominator in such calculation.

9. Pursuant to Section 15.7(a) of the Loan Agreement Debtor agrees to pay all
the reasonable legal fees and expenses incurred by Secured Party in connection
with the negotiation, preparation, execution and delivery of this Amendment (the
“Relevant Legal Fees”). Accordingly, upon receipt by Debtor of an invoice for
the Relevant Legal Fees from Secured Party’s counsel, Sills Cummis Epstein &
Gross P.C., Debtor shall pay the same.

10. In order to induce Secured Party to enter into this Amendment, Debtor hereby
represents and warrants that:

(a) No Event of Default has occurred and is continuing or will occur after
giving effect to the transactions contemplated by this Amendment.

(b) this Amendment has been duly authorized, executed and delivered by Debtor
and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms;

(c) the Loan Agreement and each of the Relevant Documents, after giving effect
to this Amendment and the transactions contemplated hereby, continue to be in
full force and effect and to constitute the legal, valid and binding obligations
of Debtor, enforceable against Debtor in accordance with their respective terms;
and

(d) the representations and warranties made by Debtor in or pursuant to the Loan
Agreement or any Relevant Document, or which are contained in any certificate,
document or financial or other statement furnished at any time under or in
connection herewith or therewith, are true and correct in all material respects
on and as of the date hereof, as though made on and as of such date.

 

4



--------------------------------------------------------------------------------

11. This Amendment shall become effective as of the date hereof assuming receipt
by Secured Party of (a) four (4) originals of this Amendment executed by each
member of the Debtor Group party hereto and an original of this Amendment
executed by Secured Party; (b) such other documents, instruments and
certificates as Secured Party may reasonably request, in form and substance
reasonably satisfactory to Secured Party; (c) payment of the Relevant Legal
Fees, and (d) payment to the Secured Party of an amendment fee equal to the
outstanding principal balance of the Loan as at the date hereof multiplied by
0.0050.

12. Debtor hereby confirms that all liens granted on the Collateral shall
continue unimpaired and in full force and effect.

13. This Amendment may be executed in several counterparts, each of which, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute one agreement. Any signature delivered by a party by facsimile
transmission or by email in “PDF” or similar format shall be deemed to be an
original signature hereto.

14. This Amendment shall be governed by and construed in accordance with the
laws of the State of New Jersey without giving effect to principles of conflicts
of law. This Amendment shall be binding upon and inure to the benefit of Debtor,
Secured Party, and their respective successors and permitted assigns.

15. From and after the effectiveness hereof, all references to the Loan
Agreement in the Loan Agreement or in any Relevant Document shall mean the Loan
Agreement as amended and modified by this Amendment.

16. Except as amended and otherwise modified by this Amendment, the Loan
Agreement and the Relevant Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and affirmed by
Borrower. Except as expressly provided herein, this Amendment shall not
constitute an amendment, waiver, consent or release with respect to any
provision of the Loan Agreement or any Relevant Document, a waiver of any Event
of Default thereunder, or a waiver or release of any of Secured Party’s rights
or remedies (all of which are hereby reserved). Debtor expressly ratifies and
confirms the waiver of jury trial and other provisions of Section 15.2 of the
Loan Agreement.

[NO FURTHER TEXT ON THIS PAGE: SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed,
all as of the day and year first above written.

 

Debtor: Resorts International Hotel, Inc. By:     

Name/Title:

 

Secured Party: The CIT Group/Equipment Financing, Inc. By:     

Name/Title:

The undersigned consents to the above amendment and also affirms and agrees that
(i) its obligations under the Guaranty and Suretyship Agreement, dated June 24,
2002, for the benefit of Secured Party shall be unimpaired by this Amendment and
(ii) such obligations remain unaltered and in full force and effect and are
hereby ratified and confirmed.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed, all as of the day and year first above written.

 

Guarantor: Resorts International Hotel and Casino, Inc. By:     

Name/Title:

 

6